DETAILED ACTION
The office action is in response to original application filed on 12-30-19. Claims 1-15 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2007/0130950 to Serkh et al. (“Serkh”).
Regarding claim 1, Serkh discloses a transport climate control system (para; 0007, Auxiliary power units are portable, truck mounted systems that can provide climate control), the transport climate control system comprising: a compressor (fig. 2, A/C compressor); a motor-generator-rectifier machine (fig. 5, and para; 0028, internal combustion (IC) engine 10 is used to propel an electric generator 20 such as an AC single phase or three phase generator or a DC generator. A belt 11 transmits the power from engine 10 to generator 20); a belt drive (11) connected to the motor-generator-rectifier machine and the compressor; at least one condenser fan (fig. 2, condenser); at least one evaporator fan (fig. 2 Blower fan); and a DC to DC converter (fig. 6,  DC/DC converter 1001), wherein the motor-generator-rectifier machine connects to the at least one condenser fan (fig. 2), the at least one evaporator fan, and the DC to DC converter, wherein the motor-generator-rectifier machine includes: a motor (fig. 5, 47); a low voltage generator (fig. 5, DC generator 21) connected to the motor; and a rectifier (1000) connected to the low voltage generator, wherein the motor-generator-rectifier machine is configured to 
Regarding claim 2, Serkh discloses the compressor is configured to be directly driven by a prime mover via a clutch (para; 0056, main engine 50 is running, crankshaft 51 is the prime mover through belt 41 and one-way clutch 93b).
Regarding claim 3, Serkh discloses the motor-generator-rectifier machine is configured to be driven by a prime mover via the belt drive (para; 0056, main engine 50 is running, crankshaft 51 is the prime mover through belt 41 and one-way clutch 93b).
Regarding claim 4, Serkh discloses the prime mover is a diesel engine (diesel engine 10).
Regarding claim 5, Serkh discloses the compressor is configured to be driven by the motor via the belt drive (DC motor 47 is propel compressor 43).
Regarding claim 6, Serkh discloses the motor is configured to be driven by an AC power source (fig. 5, 70).
Regarding claim 7, Serkh discloses the motor is configured to rotate a shaft of the motor-generator-rectifier machine, and the shaft is configured to propel the low voltage generator to provide power (para; 0056, main engine 50 is running, crankshaft 51 is the prime mover through belt 41 and one-way clutch 93b).
Regarding claim 8, Serkh discloses the DC to DC converter is a buck converter that lowers the first low voltage DC power to the second low voltage DC power (low DC power to DC loads 60 through DC/DC converter 1001).
Regarding claim 9, Serkh discloses the at least one condenser fan and/or the at least one evaporator fan are variable speed fans (para; 0010).
Regarding claim 10, Serkh discloses a speed of the at least one condenser fan and/or a speed of the at least one evaporator fan are controlled independent of a speed of a prime mover and/or a speed of the low voltage generator (para; 010, lines 6-10).
Regarding claim 12, Serkh discloses a method for distributing power for a transport climate control system (para; 0007, Auxiliary power units are portable, truck mounted systems that can provide climate control), the method comprising: distributing power to a motor-generator-rectifier machine (fig. 5, and para; 0028, internal combustion (IC) engine 10 is used to propel an electric generator 20 such as an AC single phase or three phase generator or a DC generator. A belt 11 transmits the power from engine 10 to generator 20), the motor-generator-rectifier 
Regarding claim 13, Serkh discloses a prime mover directly driving a compressor (fig. 5, 43) of the transport climate control system; and the prime mover driving the motor-generator-rectifier machine via a belt drive (para; 0056, main engine 50 is running, crankshaft 51 is the prime mover through belt 41 and one-way clutch 93b).
Regarding claim 14, Serkh discloses an AC power source (fig. 5, 70) supplying power to the motor of the motor-generator-rectifier machine; the motor rotating a shaft (51) of the motor-generator-rectifier machine; and the shaft propelling the low voltage generator to provide power (by the via switch 80).
Regarding claim 15, Serkh discloses controlling a speed of the at least one condenser fan and a speed of the at least one evaporator fan independent of a speed of a prime mover (para; 010, lines 6-10,) or a speed of the low voltage generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2007/0130950 to Serkh et al. (“Serkh”).
Regarding claim 11, Serkh discloses the claimed invention except for “the first low voltage DC power is 48 volts and the second low voltage DC power is 12 volts”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular DC power voltage used would depend on the desired DC power voltage of the particular system/components used.

Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Champagne et al. US 2015/0360568 Al-A solar-thermal powered recreational vehicle featuring a solar-thermal air conditioning system integrated with a solar clean energy system to provide a recreational vehicle having improved energy efficiency. In an embodiment employing the principles of the present invention, the solar-thermal powered recreational vehicle can comprise a clean energy 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836